—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Queens County (Zelman, J.), entered April 13, 1989, which, inter alia, (1) directed that the former marital residence be sold, and that the defendant wife receive 75% of the sale proceeds, (2) directed that the husband’s whole life insurance policy be liquidated, and that the wife receive 75% of the proceeds, and (3) directed the husband to pay the wife maintenance in the sum of $200 per week. By decision and order of this Court dated July 8, 1991, the matter was remitted to the Supreme Court, Queens County, to report on the factors considered in the equitable distribution and maintenance determination in compliance with the provisions of Domestic Relations Law § 236 (B) (5) (g) and (5) (b), and the appeal was *525held in abeyance in the interim (see, Wilner v Wilner, 175 AD2d 158). The Supreme Court has now filed its findings with this Court.
Ordered that the judgment is modified, as a matter of discretion, by adding to the seventh decretal paragraph thereof, after the words "shall be sold”, the words "with all convenient speed”; as so modified, the judgment is affirmed insofar as appealed from, with costs to the respondent.
On appeal, the plaintiff husband contends that the Supreme Court erred in awarding the defendant wife a 75% share of the proceeds which will be realized by the sale of the marital residence, and by liquidation of the husband’s life insurance policy. We disagree. It is by now well established that the wasteful dissipation of assets by either spouse is one of the factors which may be considered in determining equitable distribution of marital property (see, Domestic Relations Law § 236 [B] [5] [d]). Contrary to the husband’s contentions, the record supports the Supreme Court’s finding that he dissipated substantial sums of money by gambling. Although the precise amount of money dissipated through the husband’s gambling activities cannot be determined, the evidence presented at trial reveals, inter alia, that the husband was a "heavy roller”, who enrolled in Gamblers’ Anonymous in 1985. The husband made frequent trips to Atlantic City gambling casinos, and regularly wagered on sporting events. There was also testimony that the husband removed an estimated $10,000 to $20,000 per month in unrecorded cash receipts from his company safe, and that he used at least some of these funds to satisfy his gambling debts. Despite the fact that the husband’s gold refining business was successful in the early 1980’s, generating receipts of $600,000 alone during a three-month period in 1986, the parties were left with virtually no assets at the end of their 32-year marriage. Under these circumstances, we cannot find that the Supreme Court erred in awarding a greater share of the remaining marital assets to the wife (see, Baker v Baker, 188 AD2d 710; Goldberg v Goldberg, 172 AD2d 316; Lenczycki v Lenczycki, 152 AD2d 621; Mahon v Mahon, 129 AD2d 684).
We further reject the husband’s contention that the Supreme Court improperly awarded the wife permanent maintenance. The amount and duration of maintenance is a matter committed to the sound discretion of the trial court (see, Loeb v Loeb, 186 AD2d 174; Petrie v Petrie, 124 AD2d 449), and Domestic Relations Law § 236 (B) (6) "expressly provides for *526lifetime as well as durational maintenance in recognition of the fact that not every spouse would be capable of self-support, even after a period of education and training” (Loeb v Loeb, supra, at 175, relying upon Sperling v Sperling, 165 AD2d 338). In the present case, taking into account the long duration of the parties’ marriage, and the fact that the wife is over 60 years old and lacks marketable skills, the award of permanent maintenance was not an improvident exercise of discretion (see, Sperling v Sperling, supra; Di Bella v Di Bella, 140 AD2d 292). Moreover, the award of $200 per week was not excessive in light of the respective financial positions of the parties (see, Shoenfeld v Shoenfeld, 168 AD2d 674).
Further, we find that the Supreme Court’s award of counsel fees to the wife was a proper exercise of its discretion pursuant to Domestic Relations Law § 237.
We have examined the husband’s remaining contentions, and find that they are without merit. Thompson, J. P., Lawrence and Fiber, JJ., concur.